Citation Nr: 1103341	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected right knee 
arthritis.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1997 to November 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



The issue of entitlement to service connection for a right ankle 
condition, to include as secondary to service-connected right 
knee arthritis, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied service 
connection for a right ankle condition.

2.  The evidence associated with the claims file subsequent to 
the December 2002 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied service 
connection for a right ankle condition, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the December 2002 rating 
decision is new and material, and the claim for service 
connection for a right ankle condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given that the previously 
denied claim is being reopened and remanded for further 
development, additional discussion of those procedures is 
unnecessary.

II.  New and Material Evidence to Reopen the Claim
 
In August 2002, the Veteran raised a claim of entitlement to 
service connection for a right ankle condition.  This claim was 
denied in a December 2002 rating decision.  The Veteran did not 
file a timely appeal.  Consequently, the December 2002 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In May 2007, the Veteran filed a request to reopen his claim for 
service connection for a right ankle condition.  The claim was 
denied in a February 2008 rating decision that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the ankle disorder claim, at 
least in part, on the merits in its February 2008 rating 
decision.  However, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 
4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the initial question before the Board is whether new 
and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final December 
2002 rating decision denying the Veteran's claim of entitlement 
to service connection for an ankle condition included service 
treatment records (STRs) and a February 2002 letter from a 
private physician, Dr. J.D.D.   

The STRs were negative for any complaints of right ankle problems 
or injuries involving the right ankle.  Dr. J.D.D. stated in his 
February 2002 letter that the Veteran had plantar fasciitis, heel 
bursitis, and heel spurs, which were a result of abnormal foot 
structure causing abnormal mechanics during gait.  This caused 
his heels, feet, and ankles to turn out.    

Based on the above evidence, the claim was denied.  Specifically, 
the RO in December 2002 determined that there was no evidence 
that the Veteran had a right ankle disorder which was related to 
military service.  

Evidence added to the record since the time of the last final 
denial in December 2002 includes outpatient records from the 
Detroit VAMC, private treatment records, and a VA examination 
from October 2007.  The private and VAMC treatment records 
indicate that the Veteran began seeking treatment for right ankle 
pain since June 2001, less than one year after separation from 
service.  Dr. J.D.D. elaborated on his previous statement in an 
April 2007 letter that the Veteran's abnormal mechanics during 
gait resulted in excessive strain on his collateral ankle 
ligaments, causing him to suffer ankle sprains and possibly even 
chronic ankle sprains.  By contrast, the October 2007 VA examiner 
opined that the Veteran's right ankle condition was less than 
likely as not due to his service-connected mild cavus deformity 
with plantar fasciitis.  However, subsequent to the VA 
examination, private treatment records indicated that the Veteran 
had experienced right ankle pain since a football injury during 
active service, and that he had sustained a tear of the anterior 
talofibular ligament and peroneus longus tendon in the right foot 
and had surgery to correct the tears in March 2009.  In addition, 
the Veteran contended in his 2008 Notice of Disagreement that his 
right ankle condition was related to his service-connected right 
knee disability.         

The evidence added to the record since the previous December 2002 
denial constitutes new and material evidence.  It addresses the 
existence of a nexus between the current condition and active 
service, which is an unestablished fact necessary to substantiate 
the claim.  Further, it is not redundant, as there have been no 
previous records containing a link between the Veteran's ankle 
condition and active service.  Finally, it does raise a 
reasonable possibility of substantiating the ankle condition 
claim.  Therefore, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

The Board will address the underlying issue of entitlement to 
service connection for a right ankle condition in the REMAND 
portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right ankle disorder is 
reopened and, to this extent only, the appeal is granted.

REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran another VA examination under the facts and 
circumstances of this case.  

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in 
October 2007, additional evidence has been received which 
supports the Veteran's contentions.  Namely, a February 2009 MRI 
report states that the Veteran had right ankle pain since a 
football injury 8 years prior (approximately 2000, the year he 
separated from active service), and had a questionable lateral 
ligament tear.  The MRI confirmed tears of the anterior 
talofibular ligament and the peroneus longus tendon in the right 
foot, and the Veteran underwent surgery to repair the tears at 
the Doctors' Hospital of Michigan in March 2009.  The VA examiner 
did not have access to this information in 2007, and thus, a new 
examination is necessary to address the question of whether the 
Veteran's current ankle condition is related to the claimed 
football injury in 2000.  

Moreover, in his February 2008 Notice of Disagreement, the 
Veteran contended that his right ankle condition was caused by 
his service-connected right knee disability.  While the 2007 VA 
examiner addressed the question of whether the right ankle 
condition was caused by the service-connected right foot 
disability, he did not address whether there was a relationship 
between the right knee and ankle conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with a 
podiatrist or orthopedist with regard to the 
causation or etiology of his current right ankle 
condition.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner for review of the medical 
history in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.   

a.  The examiner should address the issue 
of whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's currently 
diagnosed right ankle condition was 
incurred during or caused by active 
service, or whether such incurrence is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must 
provide an explanation for the opinion 
reached, and include a comment as to 
the significance of the football 
injury recorded in the February 2009 
MRI report.

b.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that the currently 
diagnosed right ankle condition has been 
caused or aggravated by either his 
service-connected right foot or right knee 
disabilities, or whether such causation or 
aggravation is unlikely (i.e., less than a 
50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached.

c.  If the examiner concludes that the 
Veteran's right ankle condition was 
aggravated by either his right knee or 
right foot disability, the examiner should 
attempt to identify the baseline level of 
severity of the right ankle condition 
before the onset of aggravation.  The 
examiner must provide an explanation 
for the opinion reached.  

d.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
previous baseline level of disability.

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


